Title: From George Washington to Thomas Ringgold Tilghman, 10 May 1786
From: Washington, George
To: Tilghman, Thomas Ringgold



Sir;
Mount Vernon May 10th 1786

Being at Richmond when your favor of the 22d Ulto came to this place, is the reason of its having lain so long unacknowledged. I delayed not a moment after my return, to discharge the Ball[anc]e of your deceased Brother’s acct against me, to Mr Watson, according to your request.
As there were few men for whom I had a warmer friendship, or greater regard than for your Brother—Colonel Tilghman—when living; so, with much truth I can assure you, that, there a⟨re⟩ none whose death I could more sincerely have regretted. and I pray you, & his numerous friends to permit me to mingle my sorrows with theirs on this unexpected & melancholy occasion—and that they would accept my compliments of condolence on it, I am—Sir Yr most Obedt Hble Servt

Go: Washington

